        Case: 20-10424-BAH Doc #: 11 Filed: 05/23/20 Desc: Imaged Certificate of Notice Page
                                              1 of 2
                                               United States Bankruptcy Court
                                                 District of New Hampshire
In re:                                                                                                     Case No. 20-10424-BAH
Theresa Pearson                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0102-1                  User: admin                        Page 1 of 1                          Date Rcvd: May 21, 2020
                                      Form ID: 316                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 23, 2020.
db             +Theresa Pearson,   848 Rollins Road,   Hopkinton, NH 03229-2661

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 21, 2020 at the address(es) listed below:
              Office of the U.S. Trustee   USTPRegion01.MR.ECF@usdoj.gov
              Olga L. Gordon   ogordon@murthalaw.com,
               MA40@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@murthalaw.com
              Steven M. Notinger   on behalf of Debtor Theresa Pearson steve@notingerlaw.com,
               cheryl@notingerlaw.com;debbie@notingerlaw.com
                                                                                            TOTAL: 3
  Case: 20-10424-BAH Doc #: 11 Filed: 05/23/20 Desc: Imaged Certificate of Notice Page
                                        2 of 2
                              UNITED STATES BANKRUPTCY COURT
                                             District of New Hampshire
                                                  55 Pleasant Street
                                                      Room 200
                                             Concord, NH 03301−3941


In re:                                                                      Bk. No. 20−10424−BAH
                                                                            Chapter 7
Theresa Pearson
     Debtor




                                            NOTICE OF DISMISSAL
                                               (CONTINGENT)

On April 18, 2020, a Chapter 7 Voluntary Petition for Individuals was filed in this case (Doc. No. 1). As required by
Administrative Order 5005−4, the attorney filing the document is required to submit a Declaration regarding
Electronic Filing, LBF 5005−4 (the "Declaration"). It appears the Declaration was not submitted as required. The case
cannot be administered without said Declaration. Accordingly, this case shall be dismissed for failure to submit said
Declaration unless the Declaration is submitted on or before June 4, 2020.

Date: May 21, 2020                                                          Bonnie L. McAlary
                                                                            Clerk of Court
                                                                            By: /s/ G. Llewellyn
                                                                            Deputy Clerk

Form ntcdisdec−316
